Citation Nr: 0609166	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In January 2006, the veteran testified at a 
hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record, including the veteran's testimony at his personal 
hearing, reveals that he identified a number of outstanding 
records which VA must first attempt to obtain before 
adjudicating his claim.  38 U.S.C.A. § 5103A(b) (West 2002).

Specifically, the veteran testified and/or the record shows 
that he received treatment for low back pain from a private 
doctor within the first year after his separation from 
military service; that he received Workman's Compensation for 
a back injury in connection with a 1980 motor vehicle 
accident while working for Walton Transportation; and that he 
injured his back in another motor vehicle accident while 
working for Airco Industrial Gas.  The medical record also 
indicates that he had at least three back surgeries.  
Finally, in January 2006, the veteran testified that he began 
again to receive Social Security disability benefits 
beginning in October 2005 because of his back.  In light of 
the foregoing, further development is in order.

The Board also observes, however, that the record is devoid 
of any VA or private treatment records showing complaints, 
diagnoses, or treatment for low back problems for 
approximately 20 years following his 1975 separation from 
military service.  Therefore, because competent evidence of a 
continuity of symptomatology during the first twenty years 
following the veteran's separation from military service is 
critical to establishing his claim, on remand, VA should 
attempt to obtain and associate with the claims file all of 
these records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.303 
(2005); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there.).

Given the veteran's treatment for low back pain inservice and 
his postservice low back diagnoses, on remand, he should also 
be afforded a VA examination to obtain medical opinion 
evidence as to the relationship, if any, between any current 
back pathology and military service.  38 U.S.C.A. § 5103A(d).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are theoretically involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman.  The corrective notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claim.

2.  The RO should obtain from the Social 
Security Administration and Texas 
Workman's Compensation Commission any 
records pertinent to the appellant's 
claims for disability benefits as well as 
the medical records relied upon 
concerning those claims.  If any 
pertinent records are not available, or 
if the search for records yields negative 
results, that fact should clearly be 
documented in the claims file.  The 
veteran is to be notified in writing.  If 
the Social Security records cannot be 
secured a written unavailability 
memorandum must be prepared and added to 
the claims folder.  The veteran must also 
be given an opportunity to respond to 
such a memorandum.

3.  After obtaining any needed 
authorization, the RO should obtain and 
associate with the record all of the 
veteran's January 1975 to July 1998 
medical records from the Houston VA 
Medical Center.  If any pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.

4.  After obtaining all needed 
authorizations, the RO should obtain and 
associate with the record all of the 
veteran's medical records from Walton 
Transportation and Airco Industrial Gas.  
If any pertinent records are not 
available, or if the search for records 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  

5.  The RO should notify the appellant 
that the current record is devoid of 
medical evidence showing treatment for 
any back problem for the first twenty 
years following his 1975 separation from 
military service.  The record also does 
not include a medical opinion concerning 
the relationship between his currently 
diagnosed low back disorders and his 
military service.  Hence, he is invited 
to identify the location of any other 
relevant medical records prepared between 
1975 and 1995 so that VA may obtain them 
on his behalf.  In particular the veteran 
is invited to submit competent medical 
opinion evidence showing that it is at 
least as likely as not that his current 
back disabilities are due to military 
service. 

6.  After undertaking the above 
development to the extent possible, the 
RO should arrange for the veteran to be 
provided an orthopedic examination.  The 
veteran's claim's folder must be provided 
to the examiner.  Based on an examination 
of the veteran and a review of the claims 
folder, the examiner should provide 
opinions as to whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any currently diagnosed low 
back disorders are related to service.  
If spinal x-rays show evidence of 
arthritis the examiner must opine whether 
it is at least as likely as not that the 
arthritis manifested itself to a 
compensable degree within the first year 
following the claimant's January 1975 
separation from military service?

Note:  In providing answers to the above 
questions, the examiner should comment of 
the veteran's inservice treatment for 
lumbosacral strain as well as his 
postservice back injuries.

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

8.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.  

9.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received since the February 2003 
SSOC and any evidence not received, as 
well as all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

